Citation Nr: 0638742	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-38 880	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, status post C5 corpectomy and 
C5-6 diskectomy with fusion from C4-7 using HARMS cage and a 
graft, rated 100 percent effective March 31, 2003, and 20 
percent effective May 1, 2003.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1976 to 
June 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
degenerative disc disease of the cervical spine, status post 
C5 corpectomy, C5-6 diskectomy with fusion from C4-7 using 
HARMS cage and a graft, with an evaluation of 100 percent 
effective March 31, 2003, and an evaluation of 20 percent 
effective May 1, 2003.

Since the veteran was granted the maximum evaluation of 100 
percent from the date that service connection was established 
effective March 31, 2003, until May 1, 2003, the issue at 
hand is whether a rating in excess of 20 percent since May 1, 
2003, is warranted.  


FINDING OF FACT

The veteran has had forward flexion of the cervical spine in 
excess of 15 degrees since May 1, 2003, and the record 
contains no evidence that the veteran has suffered 
incapacitating episodes due to her cervical spine disability 
after May 1, 2003,


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent since May 
1, 2003, for degenerative disc disease of the cervical spine, 
status post C5 corpectomy and C5-6 diskectomy with fusion 
from C4-7, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5290 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  The disability must be viewed 
in relation to its history.  38 C.F.R. § 4.1.  A higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999). 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14.  However, for purposes of determining whether the 
appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997); 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent 
of the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.

During the course of this appeal the regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The regulations for intervertebral disc syndrome under 
Diagnostic Code 2593 that became effective on September 23, 
2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

Under the old and the amended regulations, degenerative 
arthritis is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (as in 
effect before and after September 2003).

Prior to September 26, 2003, Diagnostic Code 5290 provided 
for a 10 percent rating for slight limitation of motion of 
the cervical spine.  A 20 percent rating was warranted for 
moderate limitation of motion, and a 30 percent rating 
required severe limitation of motion of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (as in effect prior 
to September 26, 2003).  

The new regulations for rating spine disabilities that became 
effective on September 26, 2003, provide that a rating of 20 
percent is warranted when forward flexion of the cervical 
spine is greater than 15 degrees but not greater than 30 
degrees, or when the combined range of motion of the cervical 
spine is not greater than 170 degrees, or when there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is warranted when forward flexion of the cervical 
spine is limited to 15 degrees or less; or if there is 
favorable ankylosis of the entire cervical spine; and a 
rating of 40 percent is appropriate when there is unfavorable 
ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242 (2006). 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (2).

Effective as of September 23, 2002, the criteria for 
evaluating disabilities involving intervertebral disc 
syndrome were changed.  The revised rating criteria provide 
that intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

An incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment shall be evaluated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Factual Background.  The veteran retired from the Air Force 
in June 1995 after more than 19 years active service.  She 
did not report cervical spine problems on her original claim 
for VA compensation which was received in September 1995.  
Following examinations by VA for disability evaluation 
purposes in November 1995, the RO established service 
connection for several disabilities, including degenerative 
disk disease of the lumbosacral spine, status post diskectomy 
and foraminotomy, effective from July 1995.  In a statement 
received by VA on March 31, 2003, the veteran requested 
compensation for residuals of surgery for stenosis of the 
cervical spine.  

VA treatment records dating from March 2003 contain the 
following information:

*	March 10, 2003:  Discharge Summary.  
Diagnosis:  Myeloradiculopathy
History of Present Illness:  [Veteran] admitted to the 
neurosurgery service because of cervical 
myeloradiculopathy.  The [veteran] was scheduled for 
decompressive procedure, which took place on February 
27, 2003, when she underwent a C5 corpectomy, C6-7 
diskectomy with fusion from C4 to C7 using Harms cage 
and a graft.

*	April 2, 2003: Neurosurgery Clinic Note.  . . . status 
post C4 to 7 anterior fusion 2/2003 complicated by C5 
sci brown-sequard, but she is back to work doing well 
there.  Complains of 1. bilateral lower extremity 
swelling at ankles at the end of day [and] 2. numbness 
left thigh and minor in right hand to pinky.  Still mild 
weakness at pinky as well.  Dysthetic pain improved, no 
causalgia and allodynia.  X-rays [of the] cervical spine 
unchanged; kyphosis 2'; C4 settling asymmetrically on 
Harm's case with @165'.  Looks well, wearing collar, 
walking without assistance.

*	April 8, 2003: SCI/D Clinic Note.  [Veteran] with a 
history of myeloradiculopathy who is coming here for 
follow up.  The [veteran] reports that she was seen by 
the neurosurgeons last week and she was to go ahead and 
continue wearing the cervical collar for one more month 
with a followup with neurosurgery in 1 month.  

PHYSICAL EXAMINATION:  The cervical collar is in place.  
The trapezius muscles and both supraspinatus appear 
tense, and tight muscles with diffuse non-localized 
tenderness over the area.  Her overall strength is 4-5/5 
throughout.  She has some parethesias involving the left 
side of the torso and the left leg, but this does not 
affect her ability to ambulate or walk unassisted or 
perform activities of daily living.

*	May 8, 2003:  SCI/D General Note:  Modification request 
to POC for: Discharge from OT [occupational therapy] 
program due to noncompliance.

*	June 16, 2003 (PM&RS [Physical Medicine & Rehabilitation 
Services] Kinesiotherapy SCI Functional Assessment):  
"[Veteran] is independent with all ADL's [activities of 
daily living] without assistive equipment.  She is 
independently ambulatory without assistive devices."

*	June 16, 2003 (Annual Evaluation):  "Neck:  Soft and 
supple, FROM [full range of motion], No lymphadenopathy, 
No JVD or bruits."

*	July 8, 2003:  "Assessment:  1.  Chronic pain."

In August 2003 the veteran underwent an examination by VA for 
disability evaluation purposes.  The examiner reported the 
following:

Examination of the neck and range of 
motion were performed with 
consideration of pain, fatigue, 
weakness, lack of endurance, 
incoordination and altered by 
repetition.  She held her neck in a 20-
degree flexed mode and could flex an 
additional 10 degrees before pain would 
stop her; extension was from this 20-
degree flexion to 10 degrees; rotation 
of the neck was from 0 to 25 degrees in 
either direction; lateral rotation 
could not be performed at all.  It is 
of interest, when I asked her to raise 
her arm over her head and touch her 
opposite ear, she was able to rotate 
her neck from 0 to 20 degrees in either 
direction, which she could not do when 
specifically asked to do so.  Reflexes 
in her upper extremities, biceps and 
triceps, were equal bilaterally; 
although any touching on the right side 
with reflex hammer, of course, would 
jump, claiming she has marked 
hypesthesia on that right side and 
produces severe pain.  Even light 
pinprick seemed to produce a remarkable 
response.  It is also of interest that 
she had areas of both upper and lower 
extremities of hypoesthesia and 
hypesthesia, or normal esthesia, and 
all within the confines of an inch, 
which made me feel that this was non[-
]physiologic.   . . . Muscle strength 
in the upper extremities and lower 
extremities were normal and equal 
bilaterally.  Finger motion, she could 
touch all fingers with her thumb, and 
muscle strength appeared to be normal.

D.  IMPRESSION.  She denies having any 
injury outside of the service and with 
her medical record indicating the 
narrowing in 1984 and complaints of 
neck pain, it is as likely as not that 
the present problem is service-
connected.  While she has worked around 
the computer for four years, this would 
not be sufficient time to produce the 
severe degenerative disc disease 
necessitating surgery that she has had 
in February 2003.

MRI [Magnetic Resonance Imaging] OF 
CERVICAL SPINE W/O CONTR:  11/21/02.  
Severe degenerative changes of the 
spine causing severe spinal stenosis of 
C5-C6 and mild to moderate spinal 
stenosis of C4-C5 and C6-C7.

1/9/02 x-ray of Cervical spine:  
Degenerative changes and loss of 
cervical lordosis.

As noted above, in a September 2003 rating decision the RO 
established service connection for degenerative disc disease 
of the cervical spine, status post C5 corpectomy, C5-6 
diskectomy with fusion from C4-7 using HARMS cage and a 
graft, with an evaluation of 100 percent effective March 31, 
2003, and an evaluation of 20 percent effective May 1, 2003.

VA outpatient treatment records reflect the following:

*	January 20, 2004:  
o	Chief Complaint:  "I have the pain in my neck and 
shoulders."  
o	HPI (History of Present Illness):  "[veteran] here 
on a scheduled follow up for her chronic pain the 
neck, shoulders, and back.  She is status post 
cervical spine diskectomy done at Tampa VA.  
[Veteran] has been having chronic pain the left 
side of the neck, shoulder, upper and lower 
extremities since the surgery. . . . , she has not 
followed up with the neurosurgery department as 
required stating she missed her appointments. . . . 
, has no other issues to address today other than 
needs replacement of her TENS [Transcutaneous 
Electrical Nerve Stimulator] unit patches."
o	Assessment & Plan: "Chronic Neck Pain."

In January 2005 the veteran underwent another examination for 
disability evaluation purposes.  Examination of the cervical 
spine yielded the following:  

The range of motion of her neck is as 
follows:  flexion to 60 degrees, 
extension 10 degrees, rotation left 50 
degrees, rotation right 40 degrees, 
lateral bend is 25 degrees left and 
right.  

Diagnosis was "post cervical corpectomy and fusion, with 
some neurologic deficit;" which the examiner reports results 
in "mild" cervical radiculopathy.

VA outpatient treatment records dated in March 2005 reflect 
that the veteran reported that she had had multiple problems 
since neck surgery and was in pain all the time.  When she 
was seen in September 2005, examination revealed that her 
neck was supple with no adenopathy or bruits.  The assessment 
was chronic neck pain.  


Analysis.  On February 27, 2003, the veteran underwent 
surgery on the cervical spine.  In a rating decision dated in 
September 2003 she was granted service connection with an 
evaluation of 100 percent for degenerative disc disease of 
the cervical spine, status post C5 corpectomy and C5-6 
diskectomy with fusion from C4-7 using HARMS cage and a 
graft, effective March 31, 2003, until May 1, 2003, when a 
rating of 20 percent was assigned.  Since the veteran was 
granted the maximum evaluation of 100 percent from the date 
that service connection was granted until May 1, 2003, the 
Board's review will focus on the propriety of the 20 percent 
evaluation effective May 1, 2003.

In order to warrant an evaluation in excess of 20 percent 
beginning May 1, 2003, the evidence must show severe 
limitation of motion of the cervical spine.  The evidence of 
record does not justify such a finding.  In fact, treatment 
notes dated April 2, 2003, advise that the veteran had 
returned to work and was doing well there.  In addition, a 
functional evaluation done in June 2003 described the veteran 
as having full range of motion of her neck.  Although the 
veteran is described on April 8, 2003, as wearing a cervical 
collar, treatment notes dated May 8, 2003, advise that she 
was dropped from the occupational therapy program due to non-
compliance.  While the veteran underwent surgery for severe 
degenerative changes and severe spinal stenosis of the 
cervical spine, C5-C6, the record contains no post-surgery 
evidence of severe limitation of motion of the cervical spine 
after May 1, 2003, such as to warrant a rating in excess of 
20 percent pursuant to Diagnostic Code 5290, as in effect 
prior to September 26, 2003.

In addition to the foregoing, the veteran does not meet the 
criteria for a rating in excess of 20 percent under the 
revised schedule.  VA examination done in August 2003 found 
the veteran to have approximately 20 degrees of forward 
flexion.  A subsequent examination of the cervical spine done 
in January 2005 found flexion of 60 degrees.  The record also 
contains no evidence of ankylosis, favorable or unfavorable, 
of the cervical spine.  Accordingly, a rating in excess of 20 
percent is not warranted under Diagnostic Codes 5235-5242.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (as in effect 
on September 26, 2003).

Although the veteran does complain of chronic neck pain, 
treatment notes dated April 2, 2003, advise "dysthetic pain 
improved, no causalgia and allodynia."  The August 2003 
examiner opined that the basis for the veteran's complaints 
may be non-physiologic.  In any event, the objective medical 
evidence of record does not support a higher rating based on 
functional loss due to pain on use.  38 C.F.R. §§ 4.40, 4.45, 
4.59.  

Moreover, the record contains no evidence that the veteran 
has suffered incapacitating episodes due to her cervical 
spine disability after May 1, 2003, such as to warrant a 
rating in excess of 20 percent under the criteria for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5243.

The evidence of record does not reveal that the veteran meets 
any of the criteria noted above which would warrant the 
assignment of a disability rating in excess of 20 percent for 
her service-connected cervical spine disability.  She is not 
shown to have severe limitation of motion, ankylosis, or 
neurologic abnormalities.  Accordingly, entitlement to a 
disability rating in excess of 20 percent must be denied.  

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the veteran's cervical spine disorder since May 1, 
2003, that would take the veteran's case so outside the norm 
as to warrant an extraschedular rating.  Nor does the case 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Accordingly, referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996). 

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in December 2004, March 
2006, and May 2006 satisfied the duty to notify provisions.  
VA treatment records have been obtained and made a part of 
the file.  The veteran has also been accorded multiple VA 
examinations, the reports of which are of record.  


ORDER

A rating in excess of 20 percent since May 1, 2003, for 
degenerative disc disease of the cervical spine, status post 
C5 corpectomy and C5-6 diskectomy with fusion from C4-7 using 
HARMS cage and a graft, is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


